Robinson, J.
In August, 1919, defendant Sorlein made to the bank a promissory note for $2,1 i'5 and interest, and a chattel mortgage on an undivided half interest in crops to be grown in 1920 on W. and S. E. l/i oí 28 — 142—66. This land he cultivated under a cropping contract with Peter Norlid. Sorlein sowed, harvested, and threshed the crops. This action is to recover on the promissory note and to foreclose the chattel mortgage. Norlid is made a party defendant under an averment that he claims some interest in the crops. Norlid appeared and answered, claiming a lien on Sorlien’s share of the crops because of money due from *489him, and claimed that the bank had converted the crop to its own use. Sorlein did not appear. He is no party to the case. The court found that the promissory note had been fully paid, and that the bank had not converted the crops, and dismissed both the action and the counterclaim — and that was right. Peter Norlid appeals, claiming that there was a conversion for which he should recover against the bank and the receiver. The sole question is On the conversion of grain on which Norlid had a lien. The mortgage is dated August 23, 1919, filed August 25, 1919. The cropping contract is dated August 23, 1919. In October, 1920, this action was commenced. On November 4, 1920, the court duly issued to the sheriff of Stutsman county a warrant, commanding him to seize the following described property of Sorlien: 200 bushels wheat; 120 bushels barley; 450 bushels of oats in the granary at the residence of Peter Norlid on said land. On the same day the sheriff made a return that he had levied on the right, title, and interest of the above-named defendant in said personal property. The sheriff did not touch the grain. He left it in the granary of appellant, taking his oral assurance that it would be safe. That was not a conversion by the bank. Kukowski v. Emerson-Brantingham Implement Co. et al., 175 N. W. 706. But the appellant claims that after such levy the bank caused certain persons to take and carry away the grain. Now it appears that all the grain raised on the land had been divided at the separator. The grain in question was a part of Sorlien’s share on which Norlid claimed a lien under the cropping contract. It consists of 30 bushels barley, 100 bushels wheat, and some oats. It was a balance of Sorlien’s half. There is some evidence that it was taken by Sorlien with two other parties. There is no evidence that the bank converted any of the grain. There is no reason for considering any claim against Sorlien, who is not a party to this action. Any claim against him must be adjudicated in an action against him, and not on a counterclaim against the bank.
The findings of the trial court are correct, and the judgment is affirmed.
Christianson, Birdzell, and Bronson, JJ., concur.
Grace, C. J., concurs in the result.